Citation Nr: 0702903	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-38 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a pulmonary 
condition (claimed as asbestosis).

4.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In January 2004 the RO issued a rating 
decision denying service connection for a heart condition and 
for a pulmonary condition.  In April 2004 the RO issued a 
rating decision denying service connection for bilateral 
hearing loss and for tinnitus.

In November 2006 the veteran testified before the undersigned 
Acting Veterans Law Judge in a Travel Board hearing at the 
Houston RO.  The transcript of that hearing is of record.

The issues of service connection for a pulmonary condition 
(claimed as asbestosis) and service connection for a heart 
condition are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran has bilateral sensorineural hearing loss that 
was caused by his unprotected exposure to noise trauma on a 
daily basis during active service.

2.  The veteran has suffered from constant ringing in his 
ears since his work on flight line(s) during active service.
CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability was 
incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2006).  

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service-connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of the veteran's service as 
shown by the veteran's service record, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154, 38 C.F.R. § 3.303(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Hearing Loss

The veteran maintains that his present hearing loss began 
while in service.  During his November 2006 hearing he 
testified that he worked as an aircraft mechanic on the 
flight line, and that he performed his work without any 
hearing protection.  He testified that his work entailed 
exposure to loud engine noise on a daily basis.

Service medical records (SMRs) indicate that the veteran had 
normal hearing at the time of his discharge from service; 
however, the veteran points out that the doctor that tested 
him did not have a machine.  According to the veteran, the 
doctor simply stood beside the veteran and asked "can you 
hear me."  He added that there were no hospitals at that 
site; only a dispensary.

VA and private medical records confirm that the veteran 
presently suffers from bilateral sensorineural hearing loss.  
According to a private treating physician, "applying the 
standard of NIOSH (the National Institute for Occupational 
Safety and Health), [the veteran] has a hearing loss of 
approximately 67.5 percent in the right ear, and 70 percent 
in the left ear."  VA medical records confirm that the 
veteran wears a hearing aid in each ear.

C&P audiology examination done in February 2004 also confirms 
that the veteran suffers from progressive hearing loss in 
each ear, with auditory thresholds at 500, 1000, 2000, 3000, 
and 4000 frequencies of 15, 25, 35, 60, and 60 in the right 
ear, and 20, 20, 50, 60, and 45 in the left ear.  These 
findings meet schedular requirements for a finding of 
disability.  38 C.F.R. § 3.385.  The examiner also noted the 
veteran's exposure to in-service noise trauma, including 
firearms, machine guns, helicopters, aircraft engines, and 
the flight line in general.  Notwithstanding, the examiner 
concluded that military noise exposure was not responsible 
for the veteran's bilateral hearing loss because of the 
veteran's report, during the examination, that his hearing 
loss had onset about ten to twelve years ago.  However, the 
veteran testified that the examiner must have misunderstood 
him because what he had tried to convey to him was that his 
hearing "had gotten worse ten to twelve years ago."  
[emphasis added].  

While SMRs contain no record of in-service symptomatology or 
treatment for hearing loss, the evidence confirms that the 
veteran worked as an Aircraft Propeller Mechanic from April 
1953 until August 1955, and from January 1956 until March 
1956.  There is no evidence of exposure to loud noise post-
service.  As such, the Board finds the veteran's report of 
hearing loss while in service to be consistent with the 
circumstances (risk factors) of his service, and service 
connection for hearing loss is warranted.  38 C.F.R. §§ 
3.102, 3.303.  

Tinnitus

During the November 2006 hearing the veteran testified that 
he first noticed ringing (a high pitched, buzzing sound) in 
his ears while in service.  He insists that he still suffers 
from constant ringing, and said that it is about as loud as a 
whisper.  He adds that hearing aids "don't do any good for 
ringing in the ears."  According to a private treating 
physician, the veteran's tinnitus is such that he "has 
difficulty getting to sleep."  

Based on the veteran's sworn testimony that he suffered from 
ringing in the ears while in service which continues to this 
day, and in view of his now service-connected bilateral 
sensorineural hearing loss based upon in-service exposure to 
noise, service connection for tinnitus is warranted.  38 
C.F.R. §.303.  

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision. 




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



REMAND

The veteran reports that he received treatment for his heart 
condition while in service.  He also says that he was told, 
while in service, that his heart condition was worsening. 

SMRs document findings of heart disease.  Enlistment 
examination done in April 1952 detected a "Grade II pulmonic 
murmur - systolic."  Report of Medical Examination dated in 
May 1952 advises of a "soft blowing pulmonic murmur 
increased with exercise."  Other SMRs show that the veteran 
was hospitalized for two days in December 1953 due to 
tachycardia.  Clinical record dated in December 1953 reads as 
follows:

[Veteran] has history of heart murmur 
known since April 1952.  EKG 
[electrocardiogram] at that time along 
with cardiac workup elicited no cardiac 
disease while at Lackland AFB.  For past 
several months [veteran] has had 
intermittent episodes of general weakness 
and giddy spells associated with 
palpitations.  Has history of recurrent 
tonsillitis in adolescence.  Heart:  
tachycardia 140/mins.  Regular rhythm.  
Impression: 1) Pharyngitis, acute; 2) 
Possible Rheumatic Fever.

Report of a separation examination done in 1956 describes the 
veteran as having a "high pitched blowing systolic murmur 
over pulmonic area."  

In a report dated in March 2005 a private physician advised 
of a "small infarction in the right temporoparietal area 
resulting in numbness on the right side."  However, there is 
no evidence of any nexus between any current heart disease 
and the veteran's in-service heart murmur/tachycardia.  The 
veteran should therefore be sent for a C&P examination and 
opinion as to any connection between in-service findings and 
any current heart disease.  38 C.F.R. § 3.159(c)(4). 

The veteran also claims that he was exposed to asbestos while 
in service.  According to the veteran, the barracks that he 
lived in on Lackland Air Force Base (AFB), Sheppard AFB, 
Chanute AFB, and Foster AFB were built with asbestos.  

A 1953 x-ray report contains the following remarks:  

Slight increase ASE BVM all lung fields.  
Area of pulmonary conus is somewhat 
prominent.  

X-rays taken in March 2004 found no active pulmonary 
infiltrates, but did show pleural thickening in the left 
lateral pleura.  X-rays taken by VA in October 2004 revealed 
"probable small focal area of pleural thickening left lower 
lateral chest.  Small nodular densities at lung bases 
probably nipple shadows.  However, the density on the left is 
slightly more prominent.  "

According to a private physician, the veteran "has, within 
reasonable medical probability, asbestos-related pleural 
disease, as manifested by pleural thickening and a lengthy 
prior exposure to asbestos products."  The physician also 
stated as follows:

Increase in pulmonary parenchymal 
markings was noted to be present and the 
diffusion capacity was noted to be 
reduced to 85 percent of predicted.  
These findings are suggestive of an 
underlying interstitial fibrosis.  On 
physical examination, [the veteran] was 
noted to have crackling pulmonary rales 
and a healed surgical scar in the 
abdomen.  The pulmonary function studies 
were without significant impairment.  I 
have advised [the veteran] that he 
remains at an elevated risk for 
interstitial fibrosis, progression of his 
asbestos disease, and asbestos-related 
neoplasms.  

The Board notes that while there are no special statutory or 
regulatory provisions for claims involving service connection 
for asbestos-related disease, VA has provided adjudicators 
with some guidelines in addressing claims involving asbestos 
exposure, as set forth in VETERAN'S BENEFITS ADMINISTRATION MANUAL, 
M21-1, Part VI, 7.21.  The manual informs that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  

The manual further provides that in reviewing claims for 
service connection, it must be determined whether or not 
military records demonstrate asbestos exposure in service.  
It should also be determined whether or not there was 
asbestos exposure pre-service and post-service; and whether 
or not there is a relationship between asbestos exposure and 
the claimed disease.  See VETERAN'S BENEFITS ADMINISTRATION MANUAL, 
M21-l, Part VI, 7.21.

In view of the veteran's alleged exposure to asbestos while 
in service, the case must be remanded for further 
development.  38 C.F.R. § 3.159(c)(2); VETERAN'S BENEFITS 
ADMINISTRATION MANUAL, M21-l, Part VI, 7.21.  The veteran should 
also be accorded a C&P examination for diagnosis of his lung 
condition and an opinion as to etiology.  38 C.F.R. 
§ 3.159(c)(4). 




Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify all 
health care providers who have treated him, 
post-service, for his lung condition and 
heart disease.  Even if no additional 
sources of treatment records are 
identified, all cardiopulmonary VA 
treatment records since February 2006 
should be obtained.  If no additional 
records exist the case file should be 
documented accordingly.

2.  Request the veteran to identify each 
job held after service, and the length of 
time in each job.  The veteran's written 
response must be included in the case file. 

3.  Contact the appropriate service 
department/agency to ascertain the veracity 
of the veteran's assertion that barracks 
located on Lackland AFB, Sheppard AFB, 
Chanute AFB, and Foster AFB during the 
period 1952 to 1956 were built with 
asbestos.  See VETERAN'S BENEFITS ADMINISTRATION 
MANUAL, M21-l, Part VI, 7.21. 

4.  Schedule the veteran for an 
examination by an appropriate specialist 
regarding the veteran's claim for a 
pulmonary condition/asbestosis.  The 
claims folder must be made available to, 
and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings should be reported in detail.  
The examiner is specifically requested to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the veteran's current pulmonary disorder 
began during the veteran's military 
service or is related to any incident 
thereof.  A complete rationale for all 
opinions offered should be set forth in 
the report provided

5.  Schedule the veteran for an 
examination by an appropriate specialist 
regarding the veteran's claim for heart 
disease.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings should be 
reported in detail.  The examiner is 
specifically requested to identify the 
nature and etiology of any current heart 
disease.  The examiner is also requested 
to provide an opinion as to whether there 
is a 50 percent probability or greater 
that any current heart disease:

*	was incurred in or aggravated by the 
veteran's military service; 

*	is related to the heart murmur 
detected at the time of the veteran's 
enlistment and discharge from 
military service; 

*	is related to the veteran's in-
service treatment for tachycardia.  

A rationale for all opinions provided 
should be set forth in the report 
provided.

6.  Thereafter, the RO should readjudicate 
the veteran's claims for service connection 
for a pulmonary condition and heart 
disease.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


